Judgment, Supreme Court, New York County (Paul E. Bookson, J.), convicting defendant, after a jury trial, of two counts of burglary in the second degree, and sentencing him as a persistent violent felony offender, to concurrent terms, of imprisonment of from 10 years to life, unanimously affirmed.
The radio run of a burglary in progress at a specified building location, and the immediate eyewitness identification of defendant proceeding away from the scene with a VCR wrapped in a towel in hand, justified the minimally intrusive stop made by the officers (People v Rivera, 67 AD2d 867). That the police radio report only stated the location of the building and that the officers undertook pursuit without having first verified how the eyewitness knew that defendant had committed a crime, does not invalidate the stop. The facts dictated swiftness of action (People v Benjamin, 51 NY2d 267). The stop being reasonable, the pat down of an observed bulge was an appropriate safety precaution and the discovery of stolen property provided ample probable cause to arrest. Concur— Carro, J. P., Milonas, Ellerin and Ross, JJ.